ORDER

This matter came before the Court on the Joint Petition for Indefinite Suspension by Consent submitted by the Attorney Grievance Commission of Maryland, Petitioner, and John Wheeler Glenn, Respondent. The Court having considered the petition, it is this 3rd day of October, 2000,
ORDERED by the Court of Appeals of Maryland that the Respondent, John Wheeler Glenn, be, and he hereby is, indefinitely suspended for misconduct in violation of Maryland Rules of Professional Conduct 5.5(a), 7.1(a), 7.5(a), 8.4(d), and Rules 16-603 and 16-604; and it is further
ORDERED that the Respondent shall pay to the Attorney Grievance Commission of Maryland the sum of $530.00, and it is further
ORDERED that the Clerk of this Court shall remove the name of John Wheeler Glenn from the register of attorneys in this Court, effective immediately, until further order of this Court and certify that fact to the Trustees of the Clients’ Security Trust Fund and all the clerks of all judicial tribunals in the State in accordance with Maryland Rule 16-713.